Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 03/29/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Examiners Statement of Reasons for Allowance
The instant Examiner has considered the prior art of the DJI reference in the attached 03/29/2022 IDS and reasonings set forth in the Foreign Counterpart application by Foreign Counterpart Examiner Kirscher.  While the DJI reference may appear to teach portions of the claimed invention, it must be noted that the Foreign counterpart application claims as well as the reference itself fail to claim, recite or disclose, inter alia, the novel and unique instantly claimed limitations such as, for example only, obtaining the landing instructions and takeoff instructions from the symbol database as set forth in the independent claims.  Since these limitations were not before, Examiner Kirscher to consider, Examiner Kirscher provided no reasoning or art to support a rejection for at least the unique claim limitations cited above. 

Accordingly the claims remain allowable for at least the reasons set forth in the previous 03/11/2022 Notice of Allowance, incorporated herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876. The examiner can normally be reached MON-THUR 7-5:30PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL LAWSON GREENE JR
Examiner
Art Unit 3665



/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665